PALMER, J.
Alfred Oliver Wallace, Jr., appeals the final order entered by the trial court summarily denying his motion for post-conviction relief filed pursuant to rule 3.850 of the Florida Rules of Criminal Procedure. Determining that one of the two claims of error raised by Wallace possesses merit, we affirm in part and reverse in part.
In claim one of his rule 3.850 motion, Wallace contended that he was improperly given a Prisoner Releasee Reoffender (PRR) sentence on his conviction for grand theft; a crime which is not a qualifying offense for PRR purposes. It appears that the trial court properly recognized that the grand theft offense was not a qualifying offense for PRR purposes, but did not enter a judgment which effectively carried out that understanding. Accordingly, we remand this matter to the trial court with instructions to grant Wallace relief on this claim. We affirm the trial court’s summary denial of claim two.
*1270AFFIRMED in part'; REVERSED in part; and REMANDED.
EVANDER and COHEN, JJ„ concur.